BeogdeN, J.
When Moses Reid died his distributees were his father, Adolphus Reid, and his mother, Ida Reid. Both were living. The statute cast upon each one-half of the personal property of deceased. Thereupon the right of property to such one-half immediately vested. O. S., 137, subsection 6.
Neither received as beneficiary in the war risk insurance policy any installment from the government during his or her life. Therefore, the whole fund in contemplation of law is now assets of the estate of the dead soldier, to be distributed immediately to the estates of his father and mother. The fact that one beneficiary lived longer than the other and hence entitled to receive more money in installments from the government, has nothing to do with the right of property as distributee. The intestate law of this State pegged that right at the death of the soldier. In re Estate of Pruden, 199 N. C., 256, 154 S. E., 7; Grady v. Holl, 199 N. C., 666, 155 S. E., 565; Mixon v. Mixon, 203 N. C., 566, 166 S. E., 516; In re Saunders, 205 N. C., 241; Singleton v. Cheek, 284 U. S., 493, 76 L. Ed., 419. See, also, Stacy v. Culbertson et al., 160 S. E., 50.
Affirmed.